Citation Nr: 0316644	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-13 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to August 1984, and from January 1987 to June 1994.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case is now under the jurisdiction of the 
Portland, Oregon RO.  A Travel Board hearing was scheduled in 
June 2003.  The veteran failed to report for the hearing.  

In March 2002 the veteran raised a claim for service 
connection for "residuals of a cervical injury."  This 
claim has not yet been adjudicated by the RO and is referred 
to the RO for appropriate action.


FINDING OF FACT

Multiple sclerosis was not manifested in service or to a 
compensable degree within 7 years following the veteran's 
separation from service; it is not shown that the veteran has 
multiple sclerosis.


CONCLUSION OF LAW

Service connection for multiple sclerosis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
the notice requirements mandated by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied the claim as not 
well-grounded, it has since been adjudicated on the merits.  
(See February 2003 supplemental statement of the case 
(SSOC)).  In July 2002 the RO advised the veteran of the 
VCAA, as well as what was needed to establish entitlement to 
the benefit sought, and what type of evidence he would need 
to submit to prevail in his claim.  The February 2003 SSOC 
also advised him of 38 C.F.R. § 3.159, as to his and VA's 
respective responsibilities in evidentiary development of 
claims.  See generally Quartuccio, supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, and postservice VA medical 
records.  The veteran has not identified any other pertinent 
records that remain outstanding.  The RO has also arranged 
for VA examination, as needed.  

Factual Background

The veteran's service medical records, including various 
treatment records, a May 1980 enlistment examination report, 
a May 1984 periodic examination report, an October 1986 
enlistment examination report, a March 1993 periodic 
examination report, and the report of a March 1994 separation 
examination do not show multiple sclerosis.  The veteran 
complained of muscular pain in July 1991; myalgia/ 
fasciculations questionable etiology was diagnosed.  He 
complained of progressive proximal muscle 
weakness/fasciculations in August 1991.  MRI [magnetic 
imaging resonance] testing of the brain in August 1991 showed 
slight abnormality of the right internal capsule.  Later in 
August 1991 the veteran complained of a history of 
progressive exercise intolerance and chronic fatigue.  
Neurologic examination was normal.  In November 1991 chronic 
fatigue and myalgia was diagnosed.  An April 1994 
consultation sheet shows that the veteran reported pain and 
weakness of the right leg, neck and tongue.  Neurologic 
examination was normal, and the examining neurologist noted 
that no indication of multiple sclerosis was present at the 
time of examination.  On May 1994 brain MRI, some findings 
were described as nonspecific, but often associated with 
demyelinating disease such as multiple sclerosis.  However, 
multiple sclerosis was not diagnosed.  `

On December 1986 VA examination the veteran complained of 
right hip joint soreness and weakness.  

An April 1995 VA Medical Certificate shows that the veteran 
complained of left-sided headaches.  The report of a VA MRI 
in May 1995 shows that there was no evidence of mass lesions, 
atrophy, or other significant findings.  Ununited dens of C2 
was diagnosed.  A May 1995 VA Medical Certificate notes that 
the veteran gave a history of left-sided headaches for the 
past month.  He also added that he had symptoms of right-side 
weakness and muscle twitching in May 1994 and that MRI 
examination was conducted.  He indicated that he was told 
that he may have multiple sclerosis.  He reported 
experiencing episodic weakness of the right leg and right-
side of his tongue since May 1994.  

In May 1996 the veteran indicated that he had increasing 
multiple sclerosis symptoms, including left-sided headaches.  
He added that in May 1996 he went to a VA clinic in Redding 
where an MRI examination was conducted.  VA attempted to 
obtain such MRI report.  However, a response from the Redding 
outpatient clinic received in October 1997 indicates that the 
veteran was last seen at that medical facility was in 
February 1996.  

On May 1998 VA muscles examination the veteran complained of 
left-sided headaches, right-sided weakness, muscle pains and 
neck pain.  He attributed these symptoms to multiple 
sclerosis.  The examiner comprehensively reviewed the 
veteran's claims folder, and found no clinical evidence of 
multiple sclerosis or of headaches, weakness, muscle pains or 
neck pain which could be attributed to multiple sclerosis.  
The physician also noted that the absence of consistent 
persistent defects on MRI and a normal MRI in 1995 strongly 
suggested the absence of any documented central nervous 
system deficit.  

In September 1998 the veteran informed VA that "I do not 
have a diagnosis of M.S."  He added, however, that he did 
have neurological symptoms dating from his military service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for multiple sclerosis may be established 
on a presumptive basis if it is manifested to a compensable 
degree within seven years following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

According to the VA General Counsel in VAOPGCPREC 82-90 (July 
18, 1990) while it is clear that congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law, the General Counsel 
cautioned that many defects could be subject to superimposed 
diseases or injury and if, during an individual's military 
service, superimposed disease or injury did occur, service 
connection may be warranted for the resultant disability.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran has multiple sclerosis.  As noted, the veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  He has not 
submitted any evidence of a current diagnosis of multiple 
sclerosis (in fact, as noted above, he informed VA in 
September 1998 that he did not have a diagnosis of multiple 
sclerosis).  May 1998 VA examination revealed no clinical 
evidence of multiple sclerosis.  In fact, the examiner 
indicated that the evidence (in particular MRI findings) 
suggested the absence of any documented central nervous 
system deficit.  What the evidence does suggest is that the 
veteran has a congentital defect [an ununited dens of C2], 
but no superimposed disability for which service connection 
could be established.  There is no competent (medical) 
evidence to the contrary.  As a layperson, the veteran is not 
competent to establish by his own opinion that he has 
multiple sclerosis (or relate such disability to service).  
See Espiritu, supra.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.


ORDER

Service connection for multiple sclerosis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

